12/06/2021


        IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 21-0446



                               No. DA 21-0446

IN THE MATTER OF:

A.G.,

             A Youth in Need of Care.


                                  ORDER

        Upon consideration of Appellant’s motion for extension of time to

produce transcripts on appeal, and good cause appearing,

        IT IS HEREBY ORDERED that Court Reporter Darcy D. Boggs is

granted an extension of time to and including January 28, 2022, within

which to prepare, file, and serve the transcripts requested on appeal.

        No further extensions will be granted.

        The Clerk shall serve a copy of this Order upon the district court

and the court reporter.




                                                                  Electronically signed by:
                                                                        Mike McGrath
                                                           Chief Justice, Montana Supreme Court
                                                                      December 6 2021